UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 12b-25 Commission File Number000-49636 NOTIFICATION OF LATE FILING (Check One):[]Form 10-K[]Form 11-K[]Form 20-F [ X ]Form 10-Q [ ] Form N-SAR For Period Ended: September 30, 2007 []Transition Report on Form 10-K[] Transition Report on Form 10-Q []Transition Report on Form 20-F[] Transition Report on Form N-SAR []Transition Report on Form 11-K For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I.Registrant Information Full name of registrant: Viking Systems, Inc. Former name if applicable: Address of principal executive office (Street and number): 134 Flanders Road City, State and Zip Code: Westborough, MA 01581 Part II.Rules 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [] (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. Part III.Narrative State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period.(Attach extra sheets if needed.) The Registrant will be unable to file its quarterly report on Form 10-QSB for the quarterly period ended September 30, 2007 within the prescribed time period as the registrant does not have sufficient cash to fund its operations and is seeking funding to continue as a going concern.The registrant does not currently have adequate resources to properly prepare and review the filing. Accordingly, the Registrant requires additional time to complete its financial statements.At this time, the Registrant can not anticipate when it will file its Form 10-QSB for the period ended September 30, 2007. Part IV.Other Information (1)Name and telephone number of person to contact in regard to this notification Robert Mathews(508) 366-3668 (Name)(Area code) (Telephone number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). [X]Yes[]No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X]Yes[]No If so:attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant anticipates reporting an operating loss of approximately $2.5 million for the quarter ended September 30, 2007 compared with an operating loss of approximately $2.0 million for the quarter ended September 30, 2006. The valuation procedures required to determine changes in the Registrant’s derivative liabilities have not yet been completed for the current quarter.As a result, the Registrant is not able at this time to estimate its net income or loss for the quarter ended September 30, 2007.Net income for the quarter ended September 30, 2006 was $1.5 million. Viking Systems, Inc. (Name of registrant as specified in charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 15, 2007
